MILLER, Judge ad hoc.
Barrett Division, Allied Chemical & Dye Corporation seeks to recover $2,655.50 from Elwin J. Duplantis d/b/a Duplantis Truck Line alleging for its cause of action a breach of a contract. The defendant filed an exception of prescription of one year contending that the suit is one ex delicto, which exception was sustained. The plaintiff appealed to this Court.
It is obvious that this Court does not have jurisdiction. The Louisiana Constitution Article 7, Section 10, LSA-Const., provides in part that the Supreme Court of the State of Louisiana
“shall have appellate jurisdiction in civil suits where the amount in dispute, or the fund to be distributed, irrespective of the amount therein claimed, shall exceed two thousand dollars exclusive of interest, except in suits for damages for physical injuries to, or for the death of a person, or for other damages sustained by such person, or his heirs or legal representatives, arising out of the same circumstances.” (Emphasis added.)
If this is a suit in contract, the amount in dispute is in excess of $2,000 which is in excess of this Court’s jurisdiction. Even if this be found to be a tort action, the damages sought are not for physical injuries and do exceed $2,000 and, therefore, this Court does not have jurisdiction.
Therefore, this matter must be transferred to the Louisiana'Supreme Court.1
For the foregoing reasons the appeal is ordered transferred to the Honorable the Supreme Court of Louisiana, and plaintiff is allowed 60 days from the final date of this judgment in which to perfect the appeal by filing transcript in said Court; otherwise the appeal shall be considered as dismissed. Plaintiff-appellant to pay the costs of this appeal. All other costs to await final determination of this cause.

. Although we are required by the Constitution to transfer the ease, we recognize that the preparation of this record in triplicate for purposes of filing in the Supreme Court according to the present requirements is a useless expense and formality, since, following July 1st of this year, the Supreme Court’s jurisdiction will be changed and the cases such as the present may properly be heard by the courts of appeal, after transfer to them by the Supreme Court in accordance with present planned legislation and court orders. It is suggested that counsel apply to the Supreme Court for permission to file this record in its original form in lieu of recopying it in triplicate, for we have requested the Judicial Administrator to bring this problem to the attention of the Supreme Court in order that appropriate relief may be afforded to the present and to other cases similarly situated.